Exhibit 10.30

AMENDMENT TO THE

AMENDED AND RESTATED 2006 OMNIBUS INCENTIVE PLAN

WHEREAS, Ryman Hospitality Properties, Inc., a Delaware corporation (the
“Company”), originally adopted the 2006 Omnibus Incentive Plan on May 4, 2006
and amended and restated it effective as of May 5, 2011 (as amended and
restated, the “Plan”).

WHEREAS, the Board of Directors of the Company (the “Board”) may, at any time,
amend the Plan in accordance with Section 14.1 of the Plan.

WHEREAS, pursuant to Section 14.2 of the Plan, the Board may amend any Award
Agreement (as defined in the Plan), provided that such amendment does not
materially and adversely affect the rights of the Grantees with respect to
Awards previously granted under the Plan.

WHEREAS, the Board has determined that it is advisable and in the best interests
of Company and the holders of restricted stock units previously issued under the
Plan (the “RSUs”) to amend the Plan and the Award Agreements applicable to the
RSUs (the “RSU Agreements”) as set forth below in accordance with Sections 14.1
and 14.2 of the Plan.

NOW, THEREFORE, the Plan and the Award Agreements are hereby amended as follows:

1.     Clause (a) of Section 15.6 of the Plan shall be deleted and replaced by
the following:

“(a) electing to have the Company withhold Shares or other property otherwise
deliverable to such Participant pursuant to the Award (provided, however, that
the amount of any Shares so withheld shall not exceed (i) the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any, in connection with vesting of all or portion of the Award,
or (ii) such higher withholding rates as may be determined by the Committee,
which rates shall in no event exceed the maximum individual statutory rate in
the applicable jurisdiction at the time of such withholding, but only if such
additional withholding, or the direction to provide such additional withholding,
does not result in adverse accounting treatment of this Award to the Company)
and/or”

2.     Section 8(a) of each RSU Agreement shall be deleted and replaced by the
following:

“Upon the expiration or termination of the Restricted Period, the Grantee shall
remit to the Company the amount necessary to satisfy the Withholding Tax
Obligation (as defined below) with respect to which the Award or portion thereof



--------------------------------------------------------------------------------

has settled as a condition to the Company’s issuance of any Shares. The payment
shall be in cash or at the election of Grantee by means of: (i) the delivery of
Shares previously owned by Grantee, subject to applicable legal requirements,
and held for the requisite period of time as may be required to avoid the
Company incurring any adverse account.ing charge; (ii) a reduction in the number
of Shares otherwise deliverable upon vesting or other amounts otherwise payable
to the Grantee pursuant to this Agreement; or (iii) a combination of (i) and/or
(ii). The value of any Shares delivered or withheld as payment in respect of the
Withholding Tax Obligation shall be determined by reference to the Fair Market
Value of such Shares as of the date of such withholding or delivery.    For
purposes hereof, the “Withholding Tax Obligation” means the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any, in connection with vesting of all or a portion of the
Award; provided, however, that, the Withholding Obligation may be determined by
applying such higher withholding rates as may be determined by the Committee,
which rates shall in no event exceed the maximum individual statutory rate in
the applicable jurisdiction, but only if such additional withholding, or the
discretion to elect such additional withholding, does not result in adverse
accounting treatment of this Award to the Company.”

Except as expressly set forth in this Amendment, all other terms and conditions
set forth in the Plan shall remain in full force and effect. Capitalized terms
used and not defined herein shall have the meanings set forth in the Plan.

This Amendment has been adopted by the Board of Directors of the Company as of
February 10, 2017.